 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 312 
IN THE HOUSE OF REPRESENTATIVES 
 
April 1, 2009 
Mr. Flake submitted the following resolution; which was laid on the table 
 
RESOLUTION 
Raising a question of the privileges of the House. 
 
 
Whereas The Hill reported that a prominent lobbying firm, founded by Mr. Paul Magliocchetti and the subject of a federal investigation into potentially corrupt political contributions, has given $3.4 million in political donations to no less than 284 Members of Congress; 
Whereas the New York Times noted that Mr. Magliocchetti set up shop at the busy intersection between political fund-raising and taxpayer spending, directing tens of millions of dollars in contributions to lawmakers while steering hundreds of millions of dollars in earmark contracts back to his clients.; 
Whereas a quest columnist recently highlighted in Roll Call that … what [the firm’s] example reveals most clearly is the potentially corrupting link between campaign contributions and earmarks. Even the most ardent earmarkers should want to avoid the appearance of such a pay-to-play system.; 
Whereas multiple press reports have noted questions related to campaign contributions made by or on behalf of the firm; including questions related to straw man contributions, the reimbursement of employees for political giving, pressure on clients to give, a suspicious pattern of giving, and the timing of donations relative to legislative activity; 
Whereas Roll Call has taken note of the timing of contributions from employees of the firm and its clients when it reported that they have provided thousands of dollars worth of campaign contributions to key Members in close proximity to legislative activity, such as the deadline for earmark request letters or passage of a spending bill.; 
Whereas the Associated Press highlighted the huge amounts of political donations from the firm and its clients to select Members and noted that those political donations have followed a distinct pattern: The giving is especially heavy in March, which is prime time for submitting written earmark requests.; 
Whereas clients of the firm received at least $300 million worth of earmarks in fiscal year 2009 appropriations legislation, including several that were approved even after news of the FBI raid of the firm’s offices and Justice Department investigation into the firm was well known; 
Whereas the Associated Press reported that the FBI says the investigation is continuing, highlighting the close ties between special-interest spending provisions known as earmarks and the raising of campaign cash.; and 
Whereas the persistent media attention focused on questions about the nature and timing of campaign contributions related to the firm, as well as reports of the Justice Department conducting research on earmarks and campaign contributions, raise concern about the integrity of Congressional proceedings and the dignity of the institution: Now, therefore, be it 
 
That— 
(1)the Committee on Standards of Official Conduct, or a subcommittee of the committee designated by the committee and its members appointed by the chairman and ranking member, shall immediately begin an investigation into the relationship between the source and timing of past campaign contributions to Members of the House related to the raided firm and earmark requests made by Members of the House on behalf of clients of the raided firm; and 
(2)the Committee on Standards of Official Conduct shall submit a report of its findings to the House of Representatives within 2 months after the date of adoption of the resolution. 
 
